DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	The restriction requirement is withdrawn.  
Information Disclosure Statement
3.	The information disclosure statements (dated June 19, 2020 and September 13, 2021) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 17-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for non-prophylactic treatment of neoplastic disease does not reasonably provide enablement for the non-prophylactic treatment of autoimmune or neurodegenerative diseases.  The specification does not reasonable provide enablement for the prophylactic treatment of any disease within the scope of the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
	The standard for determining whether the specification meets the enablement
requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242
ITS, 261,270 4918) which postured the question:  is the experimentation needed to
practice the invention undue or unreasonable?  That standard is still the one to be
applied, in re Wands, 858 F.2d 731.737, GUSPQ2s 1400, 1404 (Fed. Cir. 1988).  MPEP
2184. 01(a) slates “There are many factors to be considered when determining whether
there is sufficient evidence to support a determination that a disclosure does not satisfy
the enablement requirement and whether any necessary experimentation is undue.
The factors are applied below to the instant claims.
The breadth of the claims and nature of invention
The claims are drawn to methods of treating neoplastic, autoimmune, and neurodegenerative diseases.  Treatment encompasses prophylaxis:  see instant specification page 46 which defines treatment to include curing and preventing (ie. modifying the predisposition).

The state of the prior art, level of ordinary skill, level of predictability, amount of guidance provided
The instant specification provides guidance on how to use the claimed compounds in the non-prophylactic treatment of cancer.

Nether the state of the art nor the instant specification provide any direction for the
treatment of autoimmune or neurodegenerative diseases.  This is a nascent field as
the state of the art does not recognize the instant utility in the treatment within the scope of the claims.  See references of MS-Medications and AD-Medications.

Neither the state of the art nor the instant specification provide guidance on how to use the compounds in the prevention or in the cure of any of the diseases.  Moreover, the state of the art does not recognize that any of the claimed diseases can be prevented or cured via administration of a pharmacological agent.  See reference of Cancer-Prevention and Cancer-Cure.

The quantity of experimentation needed fo make or use the invention
In the absence of working examples/direction, enablement rests on the existence of an
art recognized predictable correlation between the disclosed activity and the claimed
method.  Evidence suggests that this requirement is not met for the instant case.  The
amount of experimentation is undue. The experimentation required is to test the claimed
compounds in precinical animal models of the diseases claimed, determine if
the results indicate clinical studies, and if so test the compounds in clinical studies of the
claimed diseases.  Moreover, these studies will have to indicate that the compounds are effective in the treatment of the diseases claimed.  It is therefore determined that the instant disclosure does not enable one of ordinary skill to practice the full scope of the claimed invention..


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 18 recites the broad recitation abnormal, and the claim also recites (eg. enhanced or increased) which is the narrower statement of the range/limitation.  In the present instance, claim 19 recites the broad recitation “ALL”, and the claim also recites, for example, “BCL-2-dependent ALL and pediatric ALL” which is the narrower statement of the range/limitation.  In the present instance, claim 20 recites the broad recitation “chemotherapeutic agent, and the claim also recites, for example, “ bendamustine, NL-101, cisplatin, carboplatin, etoposide, topotecan” which are the narrower statement of the range/limitation The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626